Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Katherine F. Thomas appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing as untimely filed her complaint against the Social Security Administration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thomas v. Soc. Sec. Admin., No. 5:12-cv-00064-MFU-BWC (W.D.Va. Apr. 9, 2013). We dispense with oral argument because *131the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.